Citation Nr: 9922953	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-01 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss 
disability in the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which reopened and denied service 
connection for post-traumatic stress disorder, denied service 
connection for tinnitus, and found that no new and material 
evidence had been submitted to reopen the claim for service 
connection for hearing loss, which had been denied in rating 
decision of July 1989.  Subsequent to submission of 
additional evidence and a personal hearing before a hearing 
officer at the RO in April 1998, service connection was 
granted for left ear hearing loss in a decision dated in 
February 1999.  A Supplemental Statement of the Case dated in 
February 1999 indicates that the RO reopened the claim for 
entitlement to service connection for right ear hearing loss 
and continued to deny it.  The veteran testified before the 
undersigned Board member at a Travel Board hearing conducted 
in May 1999.

The Board finds that additional development is necessary in 
regard to the issues of service connection for right ear 
hearing loss and tinnitus.  Accordingly, those issues are 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran has post-traumatic stress disorder as a 
result of experiences during his service in the Republic of 
Vietnam.

2.  By a rating decision dated in July 1989, service 
connection for defective hearing was denied because 
audiometric examinations in service revealed normal hearing 
and any current hearing loss was too remote from service to 
be related thereto.

3.  The veteran was notified of the July 1989 rating decision 
and did not appeal; the decision became final one year after 
notification.

4.  Evidence added to the record since the July 1989 rating 
decision is not wholly cumulative or redundant and is 
sufficiently probative of, and significant to the issue that 
it must be considered in order to fairly adjudicate the claim 
of entitlement to service connection for right ear hearing 
loss.

5.  The issues of entitlement to service connection for right 
ear hearing loss and tinnitus are plausible. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  Evidence added to the record since the July 1989 rating 
decision denying service connection for defective hearing is 
new and material, and the claim for service connection for 
right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claims for service connection for right ear hearing 
loss and tinnitus are well-grounded.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Post-Traumatic 
Stress Disorder

The veteran seeks service connection for post-traumatic 
stress disorder.  His claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See King v. Brown, 5 Vet. App. 
19, 21 (1993) 
(evidentiary assertions accompanying claim must be accepted 
as true for the purpose of determining whether a claim is 
well grounded unless the assertions are inherently incredible 
or the fact asserted is beyond the competence of the person 
making the assertion).  The Board is satisfied that all 
relevant facts in regard to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Governing regulations provide 
that service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  Id.  However, if the claimed 
stressor is not combat related, the veteran's lay testimony 
regarding his inservice stressor is insufficient, standing 
alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

It is contended by and on behalf of the veteran that he has 
post-traumatic stress disorder as a result of his service in 
Vietnam.  It is maintained the veteran's duties included 
heavy construction and when he was helping to build a road, 
there was sniper fire.  He also noted that he saw many people 
get killed.  In addition, he indicated that he was exposed to 
land mines.  As post-traumatic stress disorder has been 
diagnosed based on stressful events in Vietnam, it is 
contended that service connection for that disorder is 
warranted under prevailing case law.

In addition to numerous inpatient and outpatient VA records, 
a VA examination report dated in October 1997 shows a 
diagnosis of post-traumatic stress disorder. Although post-
traumatic stress disorder has been diagnosed, after-the-fact 
medical nexus evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Thus, the dispositive issue is whether 
there is credible supporting evidence that the claimed 
inservice stressors actually occurred.

The evidence shows that the veteran served as a power plant 
operator/powerman, heavy construction carpenter, and light 
vehicle driver in Vietnam from May 1967 to December 1968.  He 
was attached to Company B of the 554th Engineer Battalion 
(Construction).  In a report dated in January 1999, the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) enclosed Army reports showing that during 
the time the veteran was in Vietnam, his unit came under a 
series of mortar/rocket attacks and one battalion day was 
lost due to the attack.  In addition, there were several 
casualties.  It was also noted that mines and booby traps 
were destroyed.  Another report shows that, during the TET 
offensive, dozers from B and C Companies worked along side 
the infantry destroying enemy defensive positions and were 
the constant target of snipers.

The RO in December 1997 continued its denial of this claim on 
the basis that a verified stressor had not been established.  
However, pursuant to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the standard 
for what constitutes a stressor has changed from an objective 
to a subjective one.  See Cohen v. Brown, 10 Vet. App. 128, 
153 (1997) (Nebeker, C.J., concurring) (noting the change and 
stating that a more susceptible individual might have post-
traumatic stress disorder based on exposure to a stressor 
that would not necessarily have the same effect on "almost 
anyone").  The VA examination report dated in October 1997 
indicates that the diagnosis of post-traumatic stress 
disorder was based on the veteran's witnessing the death of 
others and his exposure to land mines during his tour of duty 
in Vietnam.  It is not necessary that the claimant 
corroborate every detail of his personal participation in the 
stressful events alleged; it is sufficient if independent 
evidence of stressful events implies his exposure to them.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

It follows that service connection for post-traumatic stress 
disorder must be granted.  The veteran has been accorded the 
benefit of the doubt with respect to the material issue of 
exposure to land mines and witnessing the death of others 
while serving with Company B, 554th Engr Bn (Const), in 
Vietnam.  38 U.S.C.A. § 5107(b).

II.  Reopening Claim of Entitlement to Service Connection for 
Right Ear Hearing Loss

The veteran's claim for service connection for hearing loss 
was denied in a rating decision dated in July 1989 on the 
basis that audiometric examinations in service showed normal 
hearing and any current hearing loss was too remote from 
service to be related to it.  The veteran was informed of 
this determination in a letter dated in August 1989 and did 
not appeal.  The July 1989  rating decision therefore became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  However, the claim will be reopened if new and 
material evidence is submitted since the last decision 
denying the claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R. §§ 3.156(a), 20.1105 (1998); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  The veteran filed an application 
to reopen his claim for bilateral hearing loss in March 1997.  
Service connection for left ear hearing loss subsequently was 
reopened and granted in a decision dated in February 1999.  
Therefore, only the issue of reopening the claim of 
entitlement to service connection for right ear hearing loss 
is on appeal currently.

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, new and material evidence 
means:

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

Medical evidence of record prior to the July 1989 decision 
includes the service medical records which are negative for a 
right ear hearing loss disability for VA purposes.  For the 
purposes of VA disability, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  In addition, the 
medical evidence prior to July 1989 included a VA 
audiological evaluation in November 1988 which showed some 
hearing impairment but it was not severe enough to constitute 
a right ear hearing loss disability for VA purposes.

Medical evidence received since the RO's July 1989 decision 
includes a VA medical record of a hospitalization from 
October 12 to November 13, 1996, which reveals that the 
veteran was diagnosed with impaired hearing and provided with 
hearing aids.  In addition, at a hearing before a hearing 
officer at the RO in April 1998, the veteran testified that 
he currently had hearing aids.  The Board is of the opinion 
that this evidence is not wholly cumulative or redundant of 
evidence previously on file and is sufficiently significant 
to the issue in this case that it must be considered in order 
to fairly decide the merits of this claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
A claim reopened after new and material evidence has been 
received must be considered de novo.  Manio v. Derwinski, 1 
Vet. App. at 145.

At his personal hearing before the undersigned member of the 
Board in May 1999, the veteran testified that he had 
experienced difficulty hearing in his right ear and tinnitus 
since serving in the Republic of Vietnam as a combat 
engineer. The Board finds that the claims for service 
connection for these disabilities are therefore well-
grounded.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 
488 (1997).


ORDER

Service connection for post-traumatic stress disorder is 
granted.

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for right ear hearing loss is granted.


REMAND

As the claims for service connection for right ear hearing 
loss and tinnitus have been found well-grounded, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for right ear hearing loss and 
tinnitus.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.

2.  The RO then should schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
nature and etiology of his right ear 
hearing loss and tinnitus.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  An opinion should be 
provided regarding the likelihood that 
the veteran's current right ear hearing 
loss and tinnitus had their onset in 
service or are otherwise related thereto.  
Reasons and bases for all conclusions 
should be given.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After the above, the RO should 
undertake any other indicated development 
and then readjudicate the veteran's 
claims for entitlement to service 
connection for right ear hearing loss and 
tinnitus.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
explains the reasons and bases for its 
decision.  The veteran and his 
representative should then be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

